Dear Mr. McKee:
Your request for an Attorney General's Opinion regarding the use of certain sales and use tax proceeds has been assigned to me for research and reply.
You indicated that, on March 21, 1996, the voters of Caldwell Parish approved the following tax proposition:
  Shall the Parish of Caldwell, State of Louisiana (the "Parish"), under the provisions of Article VI, Section 29 of the Constitution of the State of Louisiana of 1974 and other constitutional and statutory authority, be authorized to rededicate and reallocate the proceeds heretofore and hereafter derived from the seventy-five percent (75%) portion of the proceeds of the one cent (1%) sales and use tax (the "Tax") now being levied and collected in the Parish pursuant to an election held therein on October 3, 1992, from its original purposes to the purposes of paying the costs of collecting and disposing of garbage and solid waste, including all costs associated with a solid waste recycling program, and to fund a reserve of $500,000 for the aforementioned purposes (collectively, the "Solid Waste Purposes", and, to the extent that said 75% portion of proceeds of the Tax, when combined with other funds of the Parish applied for Solid Waste Purposes, exceeds the funds necessary for the Solid Waste Purposes, then such excess shall be used for the sole purpose of establishing and maintaining a blacktop road fund to be used for constructing, improving, maintaining and resurfacing public roads in the Parish?
You ask whether it would be proper for the Parish to use the tax proceeds to lease a vibratory compactor, which will be used solely for the purpose of black-topping the parish roads. *Page 2 
The legislature has directed that the proceeds of sales and use taxes be dedicated and used solely for the purposes approved by the voters.1 Therefore, once an election is held wherein citizens approve a tax dedicated to for certain purposes, the tax proceeds cannot be used for any other purpose.2
In this case, the terms of the proposition require that, "to the extent that said 75% portion of proceeds of the Tax, when combined with other funds of the Parish applied for Solid Waste Purposes, exceeds the funds necessary for the Solid Waste Purposes, then such excess shall be used for the sole purpose of establishing and maintaining a blacktop road fund to be used for constructing, improving, maintaining and resurfacing public roads in the Parish."
Therefore, assuming the Parish has more funds available than necessary for Solid Waste Purposes and has funded a reserve of $500,000 for such purposes (both of which are prerequisites under the express terms of the tax proposition), we believe it would be proper for the Parish to use these tax proceeds to lease a vibratory compactor, provided that the compactor will be used for "the sole purpose of establishing and maintaining a blacktop road fund to be used for constructing, improving, maintaining and resurfacing public roads in the Parish."
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us.
  Yours very truly,
  JAMES D. "BUDDY" CALDWELL Attorney General
  By: __________________________ BENJAMIN A. HUXEN II Assistant Attorney General
  JDC/BAH II
1 See La.R.S. 33:2714, La.R.S. 33:2721.6(D)(5).
2 Local Number 1442 v. Crowley, 2009 WL 1384977 (La.), 2008-1392 (La. 5/5/09), citing Denham Springs Economic DevelopmentDist., 04-1674, p. 14 (La.2/4/05), 894 So.2d at 335.